Case 17-08426        Doc 44      Filed 08/16/21      Entered 08/16/21 16:09:05           Desc      Page 1
                                                   of 2


                               UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION


IN RE:                                                       CASE NO. 17 B 08426
                                                             CHAPTER 13
David Araiza
                                                             JUDGE A. BENJAMIN GOLDGAR

         DEBTOR                                              NOTICE OF FINAL CURE PAYMENT


Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(f), the Chapter 13 Trustee, Marilyn O Marshall
files this Notice of Final Cure Payment. The amount required to cure the default in the claim listed below
has been paid in full.

Name of Creditor: US Bank NA




Final Cure Amount

Court   Account                                  Claim               Claim               Amount
Claim # Number                                   Asserted            Allowed             Paid

   2      XXXXXXXX9377                           $14,877.12          $14,877.12          $14,877.12

Total Amount Paid by Trustee                                                             $14,877.12


Monthly Ongoing Mortgage Payment

Mortgage is Paid:

     Through the Chapter 13 Conduit                   X Direct by the Debtor


Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file and serve a
Statement as a supplement to the holder’s proof of claim on the Debtor, Debtor's Counsel and the Chapter
13 Trustee, pursuant to Fed.R.Bank.P.3002.1(g), indicating 1) whether it agrees that the Debtor has paid
in full the amount required to cure the default on the claim; and 2) whether the Debtor is otherwise current
on all payments consistent with 11 U.S.C. § 1322(b)(5).

The statement shall itemize the required cure or post-petition amounts, if any, that the holder contends
remain unpaid as of the date of the statement. The statement shall be filed as a supplement to the
holder’s proof of claim and is not subject to Rule 3001(f). Failure to notify may result in sanctions.
Case 17-08426       Doc 44      Filed 08/16/21      Entered 08/16/21 16:09:05          Desc      Page 2
                                                  of 2


                                                                                 CASE NO. 17 B 08426


                                    CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing Notice of Final Cure Payment was served on the parties
listed below by ordinary U.S. Mail or served electronically through the Court’s ECF System at the e-mail
address registered with the Court on this 16th day of August, 2021.


David Araiza, 9009 E Forest Lane, Hickory Hills, IL 60457


ELECTRONIC SERVICE - Borges & Wu LLC, 105 W Madison St 23rd Fl, Chicago, IL 60602


US Bank NA, Rushmore Loan Management Services, P O Box 52708, Irvine, CA 92619-2708


ELECTRONIC SERVICE - United States Trustee


Date: August 16, 2021                                        /s/ Marilyn O Marshall
                                                             Marilyn O Marshall
                                                             Chapter 13 Trustee
                                                             224 S Michigan Ave
                                                             Ste 800
                                                             Chicago, IL 60604
